Citation Nr: 1740114	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  16-03 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include depression and adjustment disorder. 


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 






INTRODUCTION

The Veteran had honorable active service in the United States Navy from August 1960 to July 1966.

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from a January 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In the decision, entitlement to service connection for depressive disorder, among other issues, was denied.  The Veteran appealed the underlying decision in a Notice of Disagreement received in June 2015.

The scope of a claim includes any disability that may reasonably be encompassed by the Veteran's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Given the procedural history of the case and the nature of the evidence, the Board has characterized the claim of service connection for a psychiatric disorder as noted on the title page. 

The Veteran submitted a Notice of Disagreement (NOD) with the denial of entitlement to service connection for tinnitus.  However, in a November 2016 rating decision, the claim was granted.  The Veteran has not disagreed with the assigned evaluation or effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (finding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Therefore, the matter has been resolved.

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required
REMAND

The Veteran contends that his current acquired psychiatric disorders began during active service and have continued to the present.  He stated that immediately following his in-service car accident, he experienced headaches, dizziness, anxiety, and depression.  Similarly, in a July 2014 statement, the Veteran's wife described the Veteran's ongoing symptoms of anxiety and depression since discharge from active service. 

Service treatment records include a July 1960 report of medical history and induction physical examination, which are negative for complaints or a diagnosis of an acquired psychiatric disorder.  A February 1964 record notes the Veteran's report of difficulty sleeping.  A May 11, 1966, record notes the Veteran's report of numerous dizzy spells and two episodes of black-outs.  A May 12, 1966, record notes the Veteran's report of dizzy-spells and heavy breathing; the impression was hyperventilation and a provisional diagnosis of schizophrenia.  A May 17, 1966, record shows the Veteran was seen at the Naval Hospital in New Port, Rhode Island, due to a chronic history of sick calls for undiagnosed complaints.  The referring medical officer noted that the Veteran's hyperventilation syndrome might be related to his syncopal episodes.  He further noted that the Veteran had an unusually flat affect without true depression.  On evaluation, the Veteran reported headaches and dizzy spells over the past several weeks, subsequent to a documented November 1965 car accident.  The examiner diagnosed passive aggressive personality with chronic depression.  The examiner indicated that the Veteran's somatic complaints appeared to be a reaction to his depression.  The July 1966 separation physical examination is negative for a diagnosis of an acquired psychiatric disorder.  

Post-service records include a June 2014 private record that notes a problem list, to include depression, dizziness, and insomnia.  The Veteran was prescribed Cymbalta for depression. 

In January 2015, the Veteran underwent a VA mental disorder examination, during which the Veteran described the onset of his feelings of depression beginning in active service.  Upon examination and review of the record, the examiner diagnosed adjustment disorder with depressed mood.  The examiner opined that the Veteran's current adjustment disorder with depressed mood was "more likely than not" attributed to his changing life circumstances, to include physical and financial limitations and difficulty finding new avenues for intellectual and social stimulation and satisfaction.  The examiner noted that the "occasional" depression throughout the Veteran's life was due to immaturity or personality difficulties that led him to feel minimized by his supervisors.  The Board finds this opinion inadequate for adjudicative purposes, as the examiner did not consider the lay statements from the Veteran and his wife indicating symptoms of depression, dizziness, and anxiety since service that have continued to the present time.  Moreover, the examiner failed to consider the aforementioned pertinent service treatment records that demonstrate treatment for depression, dizziness, hyperventilation, difficulty sleeping, and a flat affect. 

Therefore, the issue must be remanded for another medical opinion concerning this matter.  The pertinent service treatment records, as well as lay assertions from the Veteran and his wife regarding chronic symptomatology must be fully considered and discussed.  

In addition, with respect to the aforementioned claim, the Board notes that the Veteran asserted that his current acquired psychiatric disorders are due to the claimed issue of entitlement to service connection for a traumatic brain injury (TBI).  Therefore, the claim of entitlement to service connection for an acquired psychiatric disorder is "inextricably intertwined" with the issue of entitlement to service connection for a TBI, and the disposition of the acquired psychiatric disorder claim must therefore be deferred pending the resolution of the preliminary matter.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).   

Further, development to obtain any outstanding medical records pertinent to the Veteran's claim should be completed.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record should be made available to and reviewed by an appropriate VA physician. 

Based on the review of the record and the examination results, the examiner should identify all acquired psychiatric disorders that have been present during the entire period of the claim.  With respect to each such disorder, to include an adjustment disorder and depression, the physician should state a medical opinion as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's service.

In rendering the opinions(s), the examiner should specifically address the Veteran and his wife's contentions that he has experienced depression, anxiety, headaches and dizziness symptoms since active service.  For purposes of the opinion(s), the physician should assume that the Veteran is credible to report a history of the aforementioned symptoms.  The examiner must comment on the service treatment records dated in 1964 and 1966 that demonstrate the Veteran's complaints of dizzy spells, heavy breathing, headaches, feelings of depression, and difficulty sleeping, as well as his in-service diagnosis of passive aggressive personality with depression and schizophrenia.  Specifically, the examiner must address whether such diagnoses were early manifestations of the Veteran's current diagnoses of adjustment disorder and depression. 

If the examiner is unable to provide any required opinion, the examiner should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, the examiner shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinions.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and an appropriate period of time for response before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




